                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4
                                        WERIDE CORP., et al.,
                                   5                                                        Case No. 5:18-cv-07233-EJD
                                                       Plaintiffs,
                                   6                                                        ORDER RE ADMINISTRATIVE
                                                v.                                          MOTIONS TO FILE UNDER SEAL
                                   7
                                        KUN HUANG, et al.,                                  Re: Dkt. Nos. 184, 186, 189, 199, 209, 216,
                                   8
                                                       Defendants.                          217, 218, 258, 303
                                   9

                                  10          The parties have filed administrative motions to file under seal in connection with

                                  11   WeRide’s Motion for Leave to File an Amended Complaint, the Second Amended Complaint,

                                  12   Defendant Huang’s Answer, and the Motion to Modify the Preliminary Injunction. Having
Northern District of California
 United States District Court




                                  13   considered the parties’ papers, the materials sought to be sealed and the law, the court now

                                  14   addresses these motions.

                                  15          U.S. courts recognize that the public has “a general right to inspect and copy public records

                                  16   and documents, including judicial records and documents.” Whitewater W. Indus., Ltd. v. Pac.

                                  17   Surf Designs, Inc., 2019 WL 1590470, at *1 (S.D. Cal. Apr. 12, 2019) (quoting Nixon v. Warner

                                  18   Communications, Inc., 435 U.S. 589, 597 (1978)). “When considering a sealing request, ‘a strong

                                  19   presumption in favor of access is the starting point.’” Space Data Corp. v. Alphabet Inc., 2019

                                  20   WL 2305278, at *1 (N.D. Cal. May 30, 2019) (quoting Kamakana v. City & Cty. of Honolulu, 447

                                  21   F.3d 1172, 1178 (9th Cir. 2006)).

                                  22          This right is not absolute though. Whitewater W. Indus., 2019 WL 1590470, at *1 (quoting
                                       Nixon, 434 U.S. at 598). In order to seal judicial records that are “more than tangentially related to
                                  23
                                       the underlying cause of action,” the moving party must show “compelling reasons” that outweigh
                                  24
                                       the presumption in favor of disclosure. Space Data, 2019 WL 2305278, at *1 (citing Ctr. for Auto
                                  25
                                       Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016)). Courts applying the compelling
                                  26
                                       reasons standard have upheld the sealing of trade secrets, marketing strategies, product
                                  27

                                  28   Case No.: 5:18-cv-07233-EJD
                                       ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                        1
                                   1   development plans, detailed product-specific financial information, customer information, internal

                                   2   reports and other such materials that could harm a party’s competitive standing. See, e.g., In re

                                   3   Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008); Opperman v. Path, Inc., 2017 WL

                                   4   1036652, at *1 (N.D. Cal. Mar. 17, 2017); Lucas v. Breg, Inc., 2016 WL 5464549, at *1 (S.D. Cal.

                                   5   Sept. 28, 2016); Rodman v. Safeway Inc., 2015 WL 13673842 (N.D. Cal. Aug. 4, 2015).

                                   6          To meet the compelling reasons standard, the moving party must provide “specific factual

                                   7   findings that outweigh the general history of access and the public policies favoring disclosure.”

                                   8   Opperman, 2017 WL 1036652, at *1. “Broad allegations of harm, unsubstantiated by specific
                                       examples of articulated reasoning” will not carry the compelling standards burden. Space Data,
                                   9
                                       2019 WL 2305278, at *1 (quoting Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th
                                  10
                                       Cir. 1992)). “There fact that the production of records may lead to a litigant’s embarrassment,
                                  11
                                       incrimination, or exposure to further litigation will not, without more, compel the court to seal its
                                  12
Northern District of California
 United States District Court




                                       records.” Lucas, 2016 WL 5464549, at *1 (S.D. Cal. Sept. 28, 2016) (quoting Kamakana, 447
                                  13
                                       F.3d at 1179). Mere designation of a document as confidential under a protective order is not
                                  14
                                       sufficient to establish that said document, or portions thereof, are sealable. Civil L.R. 79-
                                  15
                                       5(d)(1)(A).
                                  16
                                              The court finds that the compelling reasons standard applies to all of the instant motions to
                                  17
                                       file under seal because their underlying subject matters are “more than tangentially” related to the
                                  18
                                       underlying cause of action. Space Data, 2019 WL 2305278, at *1; see also Ctr. for Auto Safety,
                                  19
                                       809 F.3d 1101.
                                  20
                                                 I.   Docket No. 209
                                  21          WeRide’s Second Amended Complaint contains material designated as Confidential or
                                  22   Highly Confidential – Attorney’s Eyes Only by ZZX, AllRide, and Huang. ZZX and AllRide
                                  23   filed a declaration in support of sealing portions of the designated material, but Huang did not.
                                  24   Civil L.R. 79-5(e). The court finds that no material in the Second Amended Complaint warrants
                                  25   sealing. The designating parties proposed sealing certain lines of paragraphs 128 and 129, but
                                  26   those paragraphs concern the relationship between Huang, ZZX, and ZKA, which goes to the
                                  27   allegations underlying the litigation. Accordingly, the Motion to File Under Seal Portions of the
                                  28   Case No.: 5:18-cv-07233-EJD
                                       ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                                        2
                                   1   Second Amended Complaint is denied in its entirety.

                                   2           II.    Docket No. 216
                                              WeRide’s Motion for Leave to File Second Amended Complaint contains material
                                   3
                                       designated as Confidential or Highly Confidential – Attorney’s Eyes Only by ZZX, AllRide, and
                                   4
                                       Huang. ZZX and AllRide filed a declaration in support of sealing portions of the designated
                                   5
                                       material, but Huang did not. Civil L.R. 79-5(e). ZZX and AllRide only seek to seal portions of
                                   6
                                       Exhibit E and Exhibit I of the LaFond Declaration. The court denies the motion as to Exhibit E
                                   7
                                       because that material goes to the relationship between ZZX and AllRide, which concerns the
                                   8
                                       underlying allegations of the lawsuit. However, the court grants the motion as to Exhibit I page
                                   9
                                       32, lines 18 and 22 because ZZX and AllRide have shown compelling reasons for sealing. The
                                  10
                                       motion is otherwise denied.
                                  11
                                              III.    Docket No. 217
                                  12
Northern District of California




                                              WeRide’s Motion to Modify the Preliminary Injunction contains material designated as
 United States District Court




                                  13
                                       Confidential or Highly Confidential – Attorney’s Eyes Only by ZZX, AllRide, Huang and Wang.
                                  14
                                       ZZX, AllRide, and Wang filed declarations in support of sealing portions of the designated
                                  15
                                       material, but Huang did not. Civil L.R. 79-5(e). The court rules as follows:
                                  16                                 Portions Sought to Be Filed
                                                Document                                                            Result
                                  17                                          Under Seal
                                        WeRide’s Motion to          Portions Highlighted in Yellow       Denied. No designating party
                                  18    Modify the Preliminary                  at 1:2-6                 supports sealing this material.
                                        Injunction
                                  19
                                         WeRide’s Motion to          Portions Highlighted in Yellow      Denied. No designating party
                                  20     Modify the Preliminary                at 1:26-2:3               supports sealing this material.
                                         Injunction
                                  21

                                  22     WeRide’s Motion to          Portions Highlighted in Blue at   Denied. This material goes to the
                                         Modify the Preliminary                  2:6-9                 allegations underlying the lawsuit
                                  23     Injunction                                                     and the designating parties have
                                                                                                        not shown a compelling interest
                                  24                                                                   that outweighs the presumption in
                                                                                                               favor of disclosure.
                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-07233-EJD
                                       ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                        3
                                                                  Portions Sought to Be Filed
                                   1          Document                                                          Result
                                                                          Under Seal
                                   2    WeRide’s Motion to       Portions Highlighted in Yellow     Denied. No designating party
                                        Modify the Preliminary             at 2:20-23               supports sealing this material.
                                   3    Injunction

                                   4    WeRide’s Motion to       Portions Highlighted in Yellow     Denied. No designating party
                                        Modify the Preliminary              at 3:1-2                supports sealing this material.
                                   5    Injunction
                                   6
                                        WeRide’s Motion to       Portions Highlighted in Yellow     Denied. No designating party
                                   7    Modify the Preliminary               at 3:3                 supports sealing this material.
                                        Injunction
                                   8
                                        WeRide’s Motion to       Portions Highlighted in Blue at   Denied. This material goes to the
                                   9    Modify the Preliminary               5:5-14                allegations underlying the lawsuit
                                        Injunction                                                  and the designating parties have
                                  10
                                                                                                    not shown a compelling interest
                                  11                                                               that outweighs the presumption in
                                                                                                           favor of disclosure.
                                  12
Northern District of California




                                        WeRide’s Motion to       Portions Highlighted in Blue at   Denied. This material goes to the
 United States District Court




                                  13    Modify the Preliminary               5 n. 2                allegations underlying the lawsuit
                                        Injunction                                                  and the designating parties have
                                  14
                                                                                                    not shown a compelling interest
                                  15                                                               that outweighs the presumption in
                                                                                                           favor of disclosure.
                                  16
                                        WeRide’s Motion to       Portions Highlighted in Yellow     Granted as to 5:21-22 and 6:1;
                                  17    Modify the Preliminary             at 5:16-6:2                    otherwise denied.
                                        Injunction
                                  18

                                  19    WeRide’s Motion to       Portions Highlighted in Yellow     Granted as to 6: 5-6; otherwise
                                        Modify the Preliminary             at 6:3-7:14                          denied.
                                  20    Injunction

                                  21    WeRide’s Motion to       Portions Highlighted in Blue at   Denied. This material goes to the
                                        Modify the Preliminary              7:14-17                allegations underlying the lawsuit
                                  22    Injunction                                                  and the designating parties have
                                                                                                    not shown a compelling interest
                                  23
                                                                                                   that outweighs the presumption in
                                  24                                                                       favor of disclosure.

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-07233-EJD
                                       ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                        4
                                                                  Portions Sought to Be Filed
                                   1          Document                                                          Result
                                                                          Under Seal
                                   2    WeRide’s Motion to       Portions Highlighted in Blue at   Denied. This material goes to the
                                        Modify the Preliminary              7:25-26                allegations underlying the lawsuit
                                   3    Injunction                                                  and the designating parties have
                                                                                                    not shown a compelling interest
                                   4                                                               that outweighs the presumption in
                                                                                                           favor of disclosure.
                                   5

                                   6    WeRide’s Motion to       Portions Highlighted in Yellow     Denied. No designating party
                                        Modify the Preliminary               at 8:13                supports sealing this material.
                                   7    Injunction

                                   8    WeRide’s Motion to       Portions Highlighted in Blue at   Denied. This material goes to the
                                        Modify the Preliminary               8 n. 7                allegations underlying the lawsuit
                                   9    Injunction                                                  and the designating parties have
                                  10                                                                not shown a compelling interest
                                                                                                   that outweighs the presumption in
                                  11                                                                       favor of disclosure.

                                  12    WeRide’s Motion to       Portions Highlighted in Yellow     Denied. No designating party
Northern District of California
 United States District Court




                                        Modify the Preliminary              at 9:5-18               supports sealing this material.
                                  13    Injunction
                                  14
                                        WeRide’s Motion to       Portions Highlighted in Yellow     Denied. No designating party
                                  15    Modify the Preliminary            at 9:25-10:24             supports sealing this material.
                                        Injunction
                                  16
                                        WeRide’s Motion to       Portions Highlighted in Yellow    Denied. This material goes to the
                                  17    Modify the Preliminary              at 11:1-8              allegations underlying the lawsuit
                                        Injunction                                                  and the designating parties have
                                  18
                                                                                                    not shown a compelling interest
                                  19                                                               that outweighs the presumption in
                                                                                                           favor of disclosure.
                                  20
                                        WeRide’s Motion to       Portions Highlighted in Yellow    Denied. This material goes to the
                                  21    Modify the Preliminary             at 11:9-17              allegations underlying the lawsuit
                                        Injunction                                                  and the designating parties have
                                  22                                                                not shown a compelling interest
                                  23                                                               that outweighs the presumption in
                                                                                                           favor of disclosure.
                                  24
                                        WeRide’s Motion to       Portions Highlighted in Yellow     Denied. No designating party
                                  25    Modify the Preliminary             at 12:15-20              supports sealing this material.
                                        Injunction
                                  26

                                  27

                                  28   Case No.: 5:18-cv-07233-EJD
                                       ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                        5
                                                                  Portions Sought to Be Filed
                                   1          Document                                                          Result
                                                                          Under Seal
                                   2    WeRide’s Motion to       Portions Highlighted in Yellow     Denied. No designating party
                                        Modify the Preliminary             at 13:3-24               supports sealing this material.
                                   3    Injunction

                                   4    WeRide’s Motion to       Portions Highlighted in Yellow     Denied. No designating party
                                        Modify the Preliminary             at 14:9-18               supports sealing this material.
                                   5    Injunction
                                   6
                                        WeRide’s Motion to       Portions Highlighted in Yellow    Denied. This material goes to the
                                   7    Modify the Preliminary          at 15:2-3 & n. 9           allegations underlying the lawsuit
                                        Injunction                                                  and the designating parties have
                                   8                                                                not shown a compelling interest
                                                                                                   that outweighs the presumption in
                                   9                                                                       favor of disclosure.
                                  10
                                        WeRide’s Motion to       Portions Highlighted in Yellow     Denied. No designating party
                                  11    Modify the Preliminary             at 15:9-10               supports sealing this material.
                                        Injunction
                                  12
Northern District of California




                                        WeRide’s Motion to       Portions Highlighted in Yellow     Denied. No designating party
 United States District Court




                                  13    Modify the Preliminary             at 17:7-14               supports sealing this material.
                                        Injunction
                                  14

                                  15    WeRide’s Motion to       Portions Highlighted in Blue at   Denied. This material goes to the
                                        Modify the Preliminary               17:23                 allegations underlying the lawsuit
                                  16    Injunction                                                  and the designating parties have
                                                                                                    not shown a compelling interest
                                  17                                                               that outweighs the presumption in
                                                                                                           favor of disclosure.
                                  18

                                  19    WeRide’s Motion to       Portions Highlighted in Yellow     Denied. No designating party
                                        Modify the Preliminary              at 18:1-3               supports sealing this material.
                                  20    Injunction

                                  21    WeRide’s Motion to       Portions Highlighted in Yellow     Denied. No designating party
                                        Modify the Preliminary              at 20:5-7               supports sealing this material.
                                  22    Injunction
                                  23
                                        WeRide’s Motion to       Portions Highlighted in Yellow     Denied. No designating party
                                  24    Modify the Preliminary            at 20:24-21:2             supports sealing this material.
                                        Injunction
                                  25
                                        WeRide’s Motion to       Portions Highlighted in Yellow        Granted as to page 22: 2;
                                  26    Modify the Preliminary            at 21:14-23:6                   otherwise denied.
                                        Injunction
                                  27

                                  28   Case No.: 5:18-cv-07233-EJD
                                       ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                        6
                                                                  Portions Sought to Be Filed
                                   1          Document                                                          Result
                                                                          Under Seal
                                   2    WeRide’s Motion to       Portions Highlighted in Yellow      Denied. No designating party
                                        Modify the Preliminary              at 23:24                 supports sealing this material.
                                   3    Injunction

                                   4    WeRide’s Motion to       Portions Highlighted in Yellow      Denied. No designating party
                                        Modify the Preliminary             at 25:15-16               supports sealing this material.
                                   5    Injunction
                                   6
                                        WeRide’s Motion to       Portions Highlighted in Yellow    Denied. This material goes to the
                                   7    Modify the Preliminary           in Appendix A             allegations underlying the lawsuit
                                        Injunction                                                  and the designating parties have
                                   8                                                                not shown a compelling interest
                                                                                                   that outweighs the presumption in
                                   9                                                                       favor of disclosure.
                                  10
                                        WeRide’s Motion to       Portions Highlighted in Blue in   Denied. This material goes to the
                                  11    Modify the Preliminary            Appendix A               allegations underlying the lawsuit
                                        Injunction                                                  and the designating parties have
                                  12                                                                not shown a compelling interest
Northern District of California
 United States District Court




                                                                                                   that outweighs the presumption in
                                  13                                                                       favor of disclosure.
                                  14
                                        Declaration of Dr.       Portions Highlighted in Yellow      Granted as to the limitations
                                  15    Matthew R. Walter                                          proposed by ZZX and AllRide in
                                                                                                        § 14 of Dkt. No. 172.
                                  16
                                        Declaration of Ryan S.   Portions Highlighted in Yellow    Granted as to page 5:16-17, 19-22,
                                  17    Landes                                                             otherwise denied.
                                  18    Exhibit 4 to Landes           The entire document            Granted as to the limitations
                                  19                                                               proposed by ZZX and AllRide in
                                                                                                         § 4 of Dkt. No. 172.
                                  20
                                        Exhibit 5 to Landes           The entire document            Denied. No designating party
                                  21                                                                 supports sealing this material.
                                  22    Exhibit 6 to Landes           The entire document            Granted as to the limitations
                                                                                                   proposed by ZZX and AllRide in
                                  23
                                                                                                         § 5 of Dkt. No. 172.
                                  24
                                        Exhibit 7 to Landes           The entire document            Denied. No designating party
                                  25                                                                 supports sealing this material.

                                  26    Exhibit 8 to Landes           The entire document            Denied. No designating party
                                                                                                     supports sealing this material.
                                  27

                                  28   Case No.: 5:18-cv-07233-EJD
                                       ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                        7
                                                               Portions Sought to Be Filed
                                   1          Document                                                    Result
                                                                       Under Seal
                                   2    Exhibit 9 to Landes        The entire document       Denied. This material goes to the
                                                                                             allegations underlying the lawsuit
                                   3                                                          and the designating parties have
                                                                                              not shown a compelling interest
                                   4                                                         that outweighs the presumption in
                                                                                                     favor of disclosure.
                                   5

                                   6    Exhibit 10 to Landes      The entire document         Denied. No designating party
                                                                                              supports sealing this material.
                                   7
                                        Exhibit 11 to Landes      The entire document          Granted as to the limitations
                                   8                                                         proposed by ZZX and AllRide in
                                                                                                   § 7 of Dkt. No. 172.
                                   9
                                        Exhibit 12 to Landes      The entire document         Denied. No designating party
                                  10
                                                                                              supports sealing this material.
                                  11
                                        Exhibit 13 to Landes      The entire document        Denied. This material goes to the
                                  12                                                         allegations underlying the lawsuit
Northern District of California




                                                                                              and the designating parties have
 United States District Court




                                  13                                                          not shown a compelling interest
                                                                                             that outweighs the presumption in
                                  14
                                                                                                     favor of disclosure.
                                  15
                                        Exhibit 14 to Landes      The entire document         Denied. No designating party
                                  16                                                          supports sealing this material.

                                  17    Exhibit 15 to Landes      The entire document         Denied. No designating party
                                                                                              supports sealing this material.
                                  18
                                        Exhibit 16 to Landes      The entire document         Denied. No designating party
                                  19
                                                                                              supports sealing this material.
                                  20
                                        Exhibit 17 to Landes      The entire document         Denied. No designating party
                                  21                                                          supports sealing this material.

                                  22    Exhibit 18 to Landes      The entire document         Denied. No designating party
                                                                                              supports sealing this material.
                                  23
                                        Exhibit 19 to Landes      The entire document         Denied. No designating party
                                  24
                                                                                              supports sealing this material.
                                  25
                                        Exhibit 20 to Landes      The entire document         Denied. No designating party
                                  26                                                          supports sealing this material.

                                  27

                                  28   Case No.: 5:18-cv-07233-EJD
                                       ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                        8
                                                               Portions Sought to Be Filed
                                   1          Document                                                     Result
                                                                       Under Seal
                                   2    Exhibit 21 to Landes       The entire document         Denied. No designating party
                                                                                               supports sealing this material.
                                   3
                                        Exhibit 22 to Landes      The entire document          Denied. No designating party
                                   4                                                           supports sealing this material.
                                   5    Exhibit 23 to Landes      The entire document          Denied. No designating party
                                   6                                                           supports sealing this material.

                                   7    Exhibit 24 to Landes      The entire document        Denied. This material goes to the
                                                                                             allegations underlying the lawsuit
                                   8                                                          and the designating parties have
                                                                                              not shown a compelling interest
                                   9                                                         that outweighs the presumption in
                                                                                                     favor of disclosure.
                                  10

                                  11    Exhibit 30 to Landes      The entire document          Denied. No designating party
                                                                                               supports sealing this material.
                                  12
Northern District of California




                                        Exhibit 33 to Landes      The entire document         Denied without prejudice. The
 United States District Court




                                  13                                                          parties are ordered to meet and
                                                                                                confer in good faith so that
                                  14                                                           WeRide submits only relevant
                                  15                                                         excerpts of the deposition and the
                                                                                                designating parties propose
                                  16                                                         narrowly tailored redactions only
                                                                                                 of material that meets the
                                  17                                                         compelling reasons standard. The
                                                                                               parties may file an amended
                                  18
                                                                                             motion to seal this material within
                                  19                                                           seven days of the date of this
                                                                                                           order.
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-07233-EJD
                                       ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                        9
                                                               Portions Sought to Be Filed
                                   1          Document                                                     Result
                                                                       Under Seal
                                   2    Exhibit 34 to Landes       The entire document        Denied without prejudice. The
                                                                                              parties are ordered to meet and
                                   3                                                            confer in good faith so that
                                                                                               WeRide submits only relevant
                                   4                                                         excerpts of the deposition and the
                                                                                                designating parties propose
                                   5
                                                                                             narrowly tailored redactions only
                                   6                                                             of material that meets the
                                                                                             compelling reasons standard. The
                                   7                                                           parties may file an amended
                                                                                             motion to seal this material within
                                   8                                                           seven days of the date of this
                                                                                                           order.
                                   9

                                  10    Exhibit 35 to Landes      The entire document         Denied without prejudice. The
                                                                                              parties are ordered to meet and
                                  11                                                            confer in good faith so that
                                                                                               WeRide submits only relevant
                                  12                                                         excerpts of the deposition and the
Northern District of California
 United States District Court




                                                                                                designating parties propose
                                  13
                                                                                             narrowly tailored redactions only
                                  14                                                             of material that meets the
                                                                                             compelling reasons standard. The
                                  15                                                           parties may file an amended
                                                                                             motion to seal this material within
                                  16                                                           seven days of the date of this
                                                                                                           order.
                                  17

                                  18    Exhibit 36 to Landes      The entire document         Granted. The designating party
                                                                                             has shown a compelling reason for
                                  19                                                                sealing this material.

                                  20    Exhibit 37 to Landes      The entire document          Denied. No designating party
                                                                                               supports sealing this material.
                                  21

                                  22    Exhibit 38 to Landes      The entire document         Granted. The designating party
                                                                                             has shown a compelling reason for
                                  23                                                                sealing this material.

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-07233-EJD
                                       ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                        10
                                                                     Portions Sought to Be Filed
                                   1           Document                                                             Result
                                                                             Under Seal
                                   2     Exhibit 39 to Landes            The entire document          Denied. This material goes to the
                                                                                                      allegations underlying the lawsuit
                                   3                                                                   and the designating parties have
                                                                                                       not shown a compelling interest
                                   4                                                                  that outweighs the presumption in
                                                                                                              favor of disclosure.
                                   5

                                   6     Exhibit 40 to Landes            The entire document          Denied. This material goes to the
                                                                                                      allegations underlying the lawsuit
                                   7                                                                   and the designating parties have
                                                                                                       not shown a compelling interest
                                   8                                                                  that outweighs the presumption in
                                                                                                              favor of disclosure.
                                   9

                                  10     Exhibit 41 to Landes            The entire document          Denied. This material goes to the
                                                                                                      allegations underlying the lawsuit
                                  11                                                                   and the designating parties have
                                                                                                       not shown a compelling interest
                                  12                                                                  that outweighs the presumption in
Northern District of California
 United States District Court




                                                                                                              favor of disclosure.
                                  13

                                  14     Exhibit 42 to Landes            The entire document          Denied. This material goes to the
                                                                                                      allegations underlying the lawsuit
                                  15                                                                   and the designating parties have
                                                                                                       not shown a compelling interest
                                  16                                                                  that outweighs the presumption in
                                                                                                              favor of disclosure.
                                  17
                                         Exhibit 53 to Landes            The entire document             Granted as to the limitations
                                  18
                                                                                                       proposed by ZZX and AllRide in
                                  19                                                                        § 13 of Dkt. No. 172.

                                  20     Exhibit 56 to Landes            The entire document            Denied. No designating party
                                                                                                        supports sealing this material.
                                  21
                                         Exhibit 59 to Landes            The entire document            Denied. No designating party
                                  22                                                                    supports sealing this material.
                                  23
                                              IV.    Docket No. 218
                                  24
                                              WeRide’s Motion to Shorten Time contains material designated as Confidential or Highly
                                  25
                                       Confidential – Attorneys’ Eyes Only by ZZX and AllRide. However, the materials at issue go to
                                  26
                                       the allegations underlying the lawsuit and the designating parties have not shown a compelling
                                  27

                                  28   Case No.: 5:18-cv-07233-EJD
                                       ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                        11
                                   1   interest that outweighs the presumption in favor of disclosure. The motion is denied.

                                   2            V.    Docket Nos. 184, 186, 189, 199, 258, and 303

                                   3          Docket Nos. 184, 186, 189, 199, 258, and 303 all fail to comply with Civil Local Rule 5-

                                   4   1(g), which requires the moving party to email a Microsoft word version of its proposed order to

                                   5   EJDpo@cand.uscourts.gov, and/or with Civil Local Rule 79-5(d)(1)(B), which requires the

                                   6   proposed order to “list[] in table format each document or portion thereof that is sought to be

                                   7   sealed.” The court therefore denies these motions without prejudice. The parties may file

                                   8   compliant administrative motion to file under seal within seven days of this order.

                                   9          The newly-filed motions shall incorporate the court’s previous rulings on administrative

                                  10   motions to file under seal, so that they do not seek to seal material for which the court has already

                                  11   denied a motion to file under seal. If the parties seek to seal material for which the court has

                                  12   already granted an administrative motion to file under seal, the newly-filed motion shall reference
Northern District of California
 United States District Court




                                  13   the docket number and page number of the court’s prior sealing order. The court further orders

                                  14   that all materials filed in connection with an administrative motion to file under seal must cite the

                                  15   material sought to be sealed by the specific page and line numbers in the underlying document;

                                  16   general references to highlighted material will not suffice.

                                  17          IT IS SO ORDERED.

                                  18   Dated: October 7, 2019

                                  19                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-07233-EJD
                                       ORDER RE ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                                                        12
